Name: Commission Regulation (EC) No 2481/95 of 25 October 1995 amending Regulation (EC) No 1502/95 on rules of application (cereal sector import duties 1995/96 marketing year) for Council Regulation (EEC) No 1766/92
 Type: Regulation
 Subject Matter: plant product;  trade policy;  tariff policy;  foodstuff;  prices
 Date Published: nan

 No L 256/10 EN Official Journal of the European Communities 26 . 10 . 95 COMMISSION REGULATION (EC) No 2481/95 of 25 October 1995 amending Regulation (EC) No 1502/95 on rules of application (cereal sector import duties 1995/96 marketing year) for Council Regulation (EEC) No 1766/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, 1 . in Article 2 ­ (a) paragraph 1 is replaced by the following : 'The import duties referred to in Article 10 (2) of Regulation (EEC) No 1766/92 on products of the following codes :  CN 1001 10 00 to 1001 90 99 (except meslin),  CN 1002 00 ,  CN 1003 00 10 and 1003 00 90 ,  CN 1005 10 90 and 1005 90 00 ,  CN 1007 00 90 , Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1863/95 (2), and in particular Article 10 (4) thereof, Whereas the third subparagraph of Article 2 ( 1 ) of Commission Regulation (EC) No 1 502/95 (3), as last amended by Regulation (EC) No 1817/95 (4), provides for the adjustment of the import duty between two regular fixing days by the difference between the intervention price valid for the month in which it was fixed plus 55 % and that for the month of importation plus 55 % ; whereas , in practice , the application of this adjustment has caused problems for the Member States' customs services ; whereas, for the sake of simplification , the adjustment may be carried out by the Commission by fixing import duties at the beginning of each month ; Whereas, also for the sake of simplification, the securities provided for in Article 2 (5) (c) and Article 5 of Regula ­ tion (EC) No 1502/95 should be lodged with the customs services of the Member States and not with the authority issuing the licence ; whereas the provisions of the last subparagraph of Article 6 (3) concerning the release of securities should be adjusted accordingly ; whereas Regu ­ lation (EC) No 1502/95 should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , shall be calculated daily but fixed every second Wednesday and on the last working day of each month by the Commission for application from the following working day and the first day of the following month respectively. However if during the period of application of the duty thus fixed, the average import duty calculated differs by ECU 5 per tonne or more from that fixed, a corresponding adjustment shall be made. The duties fixed on the last working day of each month shall be based on the following month's intervention price . If the Wednesday on which import duties are due to be fixed is not a working day for the Commis ­ sion they shall be set on the first working day following.' ; (b) paragraph 5 (c) is replaced by the following : HAS ADOPTED THIS REGULATION Article 1 (c) lodging with the competent authority concerned a security of ECU 8 per tonne . The security shall be released on condition that the importer produces evidence of the specific final use warranting a quality premium over the price of the product referred to in (a). That evidence must prove to the satisfaction of the competent authorities of the Member State of importation that all the cereals imported have been processed into the product specified in the declaration referred to in (a) within the time limit referred to in (b). If processing is carried out in a Member State other than that of importation, evidence of processing shall be provided by means of the T5 control copy.' ; Regulation (EC) No 1502/95 is hereby amended as follows : (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 179, 29 . 7 . 1995, p. 1 . f) OJ No L 147, 30 . 6 . 1995, p. 13 . h) OJ No L 175, 27. 7 . 1995, p. 23 . 26 . 10 . 95 HEN I Official Journal of the European Communities No L 256/ 11 import licence , the importer shall pay the difference between the import duty applicable to the product shown on the licence and that on the product actually imported. The security referred to in Article 5 shall then be released except for the ECU 5 per tonne supplement. If the above difference is not paid within one month , the security referred to in Article 5 shall be forfeit .' 2 . the second indent of Article 5 is replaced by the follo ­ wing : '  if the import duty on the quality indicated in box 20 is not the highest duty for the product category in question , provide a written undertaking to lodge with the competent authority concerned, on the day of acceptance of the declaration of release for free circulation, a specific security additional to those required pursuant to Commission Regula ­ tion (EC) No 1162/95 ('). The amount of the secu ­ rity shall be equal to the difference on the day of acceptance of the declaration of release for free circulation between the highest duty and that applicable to the quality shown plus a supplement of ECU 5 per tonne .' ; 3 . Article 6 (3) is replaced by the following : '3 . If the analysis results show the imported wheat to be of a lower standard quality than entered on the Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 1995 . For the Commission Franz FISCHLER Member of the Commission